MEMORANDUM**
Alejandro Pano Cano appeals his guilty-plea conviction and 168-month sentence for conspiracy to manufacture and distribute methamphetamine and for manufacturing methamphetamine, in violation of 21 U.S.C. § 846, 841(a)(1) & (b)(1)(A) and 18 U.S.C. § 2.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Cano has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Cano has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.